Exhibit 10.1

CONTRIBUTION, DISTRIBUTION AND ASSIGNMENT AGREEMENT

This Contribution, Distribution and Assignment Agreement (the “Agreement”),
effective as of August 15, 2007 (the “Effective Date”), is entered into by and
among New Plan of Elk Grove, LLC, a Delaware limited liability company (“Elk
Grove LLC”), New Plan Property Holding Company, a Maryland real estate
investment trust (“Property Holding Company”), New Plan of Michigan, LLC, a
Delaware limited liability company (“Michigan LLC”), New Plan of Michigan
Member, LLC, a Delaware limited liability company (“Michigan Member LLC”), Excel
Realty Trust — NC, a North Carolina general partnership (“Excel Realty Trust -
NC”), NC Properties #1, LLC, a Delaware limited liability company (“NC
Properties #1”), NC Properties #2, LLC, a Delaware limited liability company
(“NC Properties #2”), HK New Plan Exchange Property Owner II, LP, a Delaware
limited partnership (“Property Owner II”), HK New Plan Lower Tier OH, LLC, a
Delaware limited liability company (“HK NP Lower Tier OH”), HK New Plan Mid Tier
OH, L.P., a Delaware limited partnership (“HK NP Mid Tier OH”), HK New Plan OH
TRS, Inc., a Delaware corporation (“HK NP OH TRS”), HK New Plan STH Upper Tier
II Company, a Maryland real estate investment trust (“HK NP STH Upper Tier II”),
CA New Plan Asset Partnership IV, LP, a Delaware limited partnership (“Asset
Partnership IV”), CA New Plan Asset LLC, a Delaware limited liability company
(“NP Asset LLC”), CA New Plan VI, a Maryland real estate investment trust (“CA
New Plan VI”), Excel Realty Trust — ST, LLC, a Delaware limited liability
company (“Excel Realty Trust — ST”), New Plan Florida Holdings, LLC, a Delaware
limited liability company (“Florida Holdings”), HK New Plan Exchange Property
Owner I, LLC, a Delaware limited liability company (“Property Owner I”), HK New
Plan Exchange Property Holdings I, LLC, a Delaware limited liability company
(“Property Holdings I”), New Plan Acquisition Company, LLC, a Delaware limited
liability company (“NP Acquisition Company” and, together with Elk Grove LLC,
Property Holdings Company, Michigan LLC, Michigan Member LLC, Excel Realty Trust
— NC, NC Properties #1, NC Properties #2, Property Owner II, HK NP Lower Tier
OH, HK NP Mid Tier OH, HK NP OH TRS, HK NP STH Upper Tier II, Asset Partnership
IV, NP Asset LLC, CA New Plan VI, Excel Realty Trust — ST, Florida Holdings,
Property Owner I and Property Holdings I, the “Current Owners”), Centro NP LLC,
a Maryland limited liability company (“Centro NP LLC”), Super LLC, a Maryland
limited liability company (“Super LLC”) and Centro NP Residual Holding LLC, a
Delaware limited liability company (“NP Residual Holding” and together with the
Current Owners, Centro NP LLC and Super LLC, each, a “Party” and collectively,
the “Parties”).

RECITALS

WHEREAS, the Current Owners own, directly or indirectly, as applicable, the
membership interests in the limited liability companies listed on Schedule 1
attached hereto and made a part hereof (collectively, the “Contributed
Interests”), all as more particularly depicted on Schedule 2 attached hereto and
made a part hereof;

WHEREAS, the Current Owners desire to distribute, assign, transfer and convey
all of the Contributed Interests to Centro NP LLC (the “Initial Distribution”).

   


--------------------------------------------------------------------------------


WHEREAS, following the Initial Distribution, Centro NP LLC shall own the
membership interests in the limited liability companies listed on Schedule 3
attached hereto and made a part hereof (collectively, the “Centro NP LLC
Interests”);

WHEREAS, Centro NP LLC desires to contribute, assign, transfer and convey forty
nine percent (49%) of the Centro NP LLC Interests to NP Residual Holding (the
“Centro NP LLC Contribution”);

WHEREAS, Centro NP LLC desires to distribute, assign, transfer and convey fifty
one percent (51%) of the Centro NP LLC Interests (the “Super LLC Interests”) to
Super LLC (the “Centro NP LLC - Super LLC Distribution”); and

WHEREAS, Super LLC desires to contribute, assign, transfer and convey the Super
LLC Interests to NP Residual Holding (the “Super LLC Contribution”).

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt of which are hereby acknowledged, the
Parties hereto hereby agree as follows:

1.  Contributions and Distributions.

1.1   Initial Distribution.  The Current Owners hereby make the Initial
Distribution to Centro NP LLC, and Centro NP LLC hereby accepts such
distribution in accordance with the terms and subject to the conditions set
forth herein.

1.2   Centro NP LLC Contribution.  Effective immediately following consummation
of the Initial Distribution, Centro NP LLC hereby makes the Centro NP LLC
Contribution to NP Residual Holding, and NP Residual Holding hereby accepts such
contribution in accordance with the terms and subject to the conditions set
forth herein.

1.3   Centro NP LLC - Super LLC Distribution.  Effective immediately following
consummation of the Centro NP LLC Contribution, Centro NP LLC hereby makes the
Centro NP LLC - Super LLC Distribution to Super LLC, and Super LLC hereby
accepts such distribution in accordance with the terms and subject to the
conditions set forth herein.

1.4  Super LLC Contribution.  Effective immediately following consummation of
the Centro NP LLC — Super LLC Distribution, Super LLC hereby makes the Super LLC
Contribution to NP Residual Holding, and NP Residual Holding hereby accepts such
contribution in accordance with the terms and subject to the conditions set
forth herein.

2.  Representations and Warranties of the Parties.  Each Party, individually,
hereby represents and warrants to each of the other Parties as follows:

2.1  Power and Authority:  The execution, delivery and performance by the Party
of this Agreement and the consummation by the Party of the transactions
contemplated hereby have been duly authorized by all necessary action on the
part of the Party.  This

2


--------------------------------------------------------------------------------


Agreement has been duly and validly executed and delivered by the Party and
constitutes the valid and binding obligation of the Party, enforceable against
the Party in accordance with its terms, except to the extent that such
enforceability (i) may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to creditors’ rights generally and
(ii) is subject to general principles of equity.

2.2  No Conflicts:  The execution, delivery and performance of this Agreement by
the Party and the consummation by the Party of the transactions contemplated
hereby will not, with or without the giving of notice or the lapse of time, or
both, (i) violate any provision of law, statute, rule or regulation to which the
Party is subject, (ii) violate any order, judgment or decree applicable to the
Party or (iii) conflict with, or result in a breach or default under, any term
or condition of the organizational documents of the Party or any material
agreement or other instrument to which the Party is a party or by which it may
be bound; except for violations, conflicts, breaches or defaults which in the
aggregate would not materially hinder or impair the consummation of the
transactions contemplated hereby.

2.3  Consents:  No consent, approval or authorization of, exemption by, or
filing with, any governmental or regulatory authority is required in connection
with the execution, delivery and performance by the Party of this Agreement or
the consummation by the Party of the transactions contemplated hereby.

3.  Fees and Expenses:  The Parties agree to pay all of the fees and expenses
incurred by the Parties hereto in connection with this Agreement, including, but
not limited to the fees, expenses and disbursements of such Parties, counsel and
other advisors.

4.  Notices:  All notices, consents, waivers or other communications required or
permitted hereunder shall be in writing and shall be mailed by registered or
certified mail, return receipt requested, postage prepaid or otherwise delivered
by hand, messenger, internationally recognized courier or facsimile
transmission, addressed:

3


--------------------------------------------------------------------------------


4.1  If sent to any of the Current Owners, to:

c/o Centro NP LLC
420 Lexington Avenue, 7th Floor
New York, NY 10170
Attention:          Steven Siegel
Facsimile:           (212) 869-9585

4.2  If sent to Centro NP LLC, to:

Centro NP LLC
420 Lexington Avenue, 7th Floor
New York, NY 10170
Attention:          Steven Siegel
Facsimile:           (212) 869-9585

4.3  If sent to Super LLC, to:

Super LLC
420 Lexington Avenue, 7th Floor
New York, NY 10170
Attention:          Steven Siegel
Facsimile:           (212) 869-9585

4.4  If sent to NP Residual Holding, to:

Centro NP Residual Holding LLC
420 Lexington Avenue, 7th Floor
New York, NY 10170
Attention:          Steven Siegel
Facsimile:           (212) 869-9585

Each such notice or other communication shall for all purposes of this Agreement
be treated as effective or as having been given when delivered, if delivered by
hand or by messenger (or overnight courier), 24 hours after confirmed receipt if
sent by facsimile transmission or at the earlier of its receipt or on the fifth
day after mailing, if mailed, as aforesaid.

5.  Confidentiality.  The Parties agree to keep the terms and conditions of this
Agreement strictly confidential and not disclose such terms without the prior
written consent of the other Parties, except (a) as may be required by law and
(b) that each Party may disclose such terms and conditions to its
representatives, advisors and counsel who acknowledge the confidentiality
hereof.

4


--------------------------------------------------------------------------------


6.  Miscellaneous.

6.1           THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD TO CONFLICTS OF LAW
PRINCIPLES THEREOF.

6.2           This Agreement shall be binding upon and shall inure to the
benefit of the Parties hereto, and their respective successors and permitted
assigns, and no other person will have any rights or obligation hereunder.  None
of the Parties may assign (whether by operation of law or otherwise) this
Agreement.

6.3           This Agreement constitutes the full and entire understanding and
agreement between the Parties hereto with regard to the subject matter hereof
and supersedes all prior oral or written (and all contemporaneous oral)
agreements or understandings with respect to the subject matter hereof.

6.4           No delay or omission to exercise any right power or remedy
accruing to any Party hereto upon any breach or default of the other Party
hereto under this Agreement shall impair any such right, power or remedy or such
Party, nor shall it be construed to be a waiver of any such breach or default,
or an acquiescence therein, or of or in any similar breach or default thereunder
occurring; nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default therefore or thereafter occurring. Any
waiver, permit, consent or approval of any kind or character on the part of any
Party hereto of any breach or default under this agreement, or any waiver on the
part of any Party hereto of any provisions or conditions of this Agreement, must
be in writing and shall be effective only to the extent specifically set forth
in such writing.  All remedies, either under this Agreement, or by law or
otherwise afforded to any party, shall be cumulative and not alternative.

6.5           This Agreement may be executed in any number of counterparts, each
of which may be executed by less than all of the Parties hereto, each of which
shall be enforceable against the Parties actually executing such counterparts,
and all of which together shall constitute one instrument.

6.6           If any provision of this Agreement, or its application to any
Party hereto, shall be, or be found by an authority of competent jurisdiction to
be, invalid or unenforceable in whole or in part, such provision shall be
constructed and applied so as to give effect, to the greatest extent possible,
the original intent of the Parties hereto.  The invalidity or unenforceability
of any of the provisions of this Agreement shall not affect the other validity
herein, all of which shall remain in full force and effect.

6.7           The Parties stipulate that the remedies at law of the Parties
hereto in the event of any default or threatened default by either Party in the
performance of or compliance with any of the terms of this Agreement are not and
will not be adequate and that, to the fullest extent permitted by law, such
terms may be specifically enforced by a decree for the specific performance of
any agreement contained herein or by an injunction against a violation of any of
the terms hereof or otherwise.  The exercise of any remedy by any of the Parties
shall not

5


--------------------------------------------------------------------------------


be deemed an election of remedies or preclude any of the Parties from exercising
any other remedies in the future.

6.8           This Agreement may be amended, modified or supplemented only by a
written instrument signed by all of the Parties.

6.9           All of the Parties hereto irrevocably submits, in any legal action
or proceeding relating to this Agreement, to the jurisdiction of the courts of
the United States and the State of California, in the city of Los Angeles, and
consents that (1) any such action or proceeding may be brought in such courts
and waive any objection that they may now or hereafter have to the venue of such
action or proceeding in any such court or that such action or proceeding was
brought in an inconvenient forum and (2) service of legal process in any such
action or proceeding may be made upon it by certified mail, return receipt
requested, postage prepaid, to such Party at its address specified in Section 8,
provided, that nothing herein shall prevent any Party hereto from bringing any
action in any other jurisdiction.

[Signature Page Follows]

6


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties hereto have duly executed and delivered this
Contribution Agreement, with effect as of the date first written above.

NEW PLAN OF ELK GROVE, LLC,

 

 

 

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

New Plan Property Holding Company, a Maryland

 

 

 

real estate investment trust, its sole member

 

 

 

 

 

 

By:

Centro NP LLC, a Maryland limited liability

 

 

 

company, its sole stockholder

 

 

 

 

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

Name:

Steven Siegel

 

 

Its:

Executive Vice President

 

 

 

 

 

NEW PLAN PROPERTY HOLDING COMPANY,

 

 

a Maryland real estate investment trust

 

 

 

 

 

 

 

 

By:

Centro NP LLC, a Maryland limited liability
company, its sole stockholder

 

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

Name:

Steven Siegel

 

 

 

Its:

Executive Vice President

 

[Signature Page for Centro NP Residual Holding LLC Contribution, Distribution
and Assumption Agreement]

   


--------------------------------------------------------------------------------


 

NEW PLAN OF MICHIGAN, LLC ,

 

 

a Delaware limited liability company

 

 

 

 

 

 

 

 

 

By:

New Plan of Michigan Member, LLC, a Delaware

 

 

 

limited liability company, its sole member

 

 

 

 

 

 

 

By:

Centro NP LLC, a Maryland limited liability

 

 

 

company its sole member

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

 

Name:

Steven Siegel

 

 

 

 

Its:

Executive Vice President

 

 

 

 

 

 

 

 

NEW PLAN OF MICHIGAN MEMBER, LLC,

 

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

Centro NP LLC, a Maryland limited liability

 

 

 

company its sole member

 

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

 

Name:

Steven Siegel

 

 

 

 

Its:

Executive Vice President

 

 

 

 

 

 

 

 

EXCEL REALTY TRUST NC,

 

 

 

a North Carolina General Partnership

 

 

 

 

 

 

 

By:

NC Properties #1, LLC, a Delaware limited liability

 

 

 

company, its general partner

 

 

 

 

 

 

 

 

 

By:

Centro NP LLC, a Maryland limited liability

 

 

 

 

company, its sole member

 

 

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

Name:

Steven Siegel

 

 

Its:

Executive Vice President

[Signature Page for Centro NP Residual Holding LLC Contribution, Distribution
and Assumption Agreement]

   


--------------------------------------------------------------------------------


 

By:

NC Properties #2, LLC, a Delaware limited liability

 

 

company, its general partner

 

 

 

 

By:

Centro NP LLC, a Maryland limited liability

 

 

company, its sole member

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

Name:

Steven Siegel

 

 

 

Its:

Executive Vice President

 

 

 

 

 

 

 

NC PROPERTIES #1, LLC,

 

 

a Delaware limited liability company

 

 

 

 

 

By:

Centro NP LLC, a Maryland limited liability

 

 

 

 

company, its sole member

 

 

 

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

Name:

Steven Siegel

 

 

 

Its:

Executive Vice President

 

 

 

 

 

 

 

NC PROPERTIES #2, LLC,

 

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

Centro NP LLC, a Maryland limited liability

 

 

 

 

company, its sole member

 

 

 

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

Name:

Steven Siegel

 

 

 

Its:

Executive Vice President

 

 

[Signature Page for Centro NP Residual Holding LLC Contribution, Distribution
and Assumption Agreement]

   


--------------------------------------------------------------------------------


 

 

 

 

HK NEW PLAN EXCHANGE PROPERTY OWNER II, L.P.,

 

 

 

 

 

a Delaware limited partnership

 

 

 

 

 

 

 

 

 

 

 

By:

HK New Plan Lower Tier OH, LLC, a Delaware
limited liability company, its general partner

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

HK New Plan Mid Tier OH, L.P., a
Delaware limited partnership, its sole member

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

HK New Plan OH TRS, Inc., a
Delaware corporation, its general partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

HK New Plan STH Upper Tier II Company, a Maryland real estate investment trust,
its sole stockholder

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

Centro NP LLC, a Maryland limited liability company, its sole stockholder

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

 

 

Name:

Steven Siegel

 

 

 

 

 

 

Its:

Executive Vice President

 

[Signature Page for Centro NP Residual Holding LLC Contribution, Distribution
and Assumption Agreement]

   


--------------------------------------------------------------------------------


 

 

 

HK NEW PLAN LOWER TIER OH, LLC,

 

 

 

a Delaware limited liability company

 

 

 

 

 

 

 

 

 

By:

HK New Plan Mid Tier OH, L.P., a

 

 

 

Delaware limited partnership, its sole

 

 

 

member

 

 

 

 

 

 

By:

HK New Plan OH TRS, Inc., a

 

 

 

Delaware corporation, its general

 

 

 

partner

 

 

 

 

 

 

By:

HK New Plan STH Upper Tier II

 

 

 

Company, a Maryland real estate

 

 

 

investment trust, its sole stockholder

 

 

 

 

 

 

By:

Centro NP LLC, a Maryland limited

 

 

 

liability company, its sole

 

 

 

stockholder

 

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

 

 

 

Name:

Steven Siegel

 

 

 

 

Its:

Executive Vice President

 

 

 

 

 

 

 

 

 

 

HK NEW PLAN MID TIER OH, L.P.,

 

 

 

a Delaware limited partnership

 

 

 

 

 

 

 

 

 

By:

HK New Plan OH TRS, Inc., a

 

 

 

Delaware corporation, its general partner

 

 

 

 

 

 

By:

HK New Plan STH Upper Tier II

 

 

 

Company, a Maryland real estate

 

 

 

investment trust, its sole stockholder

 

 

 

 

 

 

By:

Centro NP LLC, a Maryland limited
liability company, its sole
stockholder

 

 

 

 

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

 

Name:

Steven Siegel

 

 

 

 

Its:

Executive Vice President

[Signature Page for Centro NP Residual Holding LLC Contribution, Distribution
and Assumption Agreement]

   


--------------------------------------------------------------------------------


 

 

 

HK NEW PLAN OH TRS, INC.,

 

 

 

 

 

 

 

 

 

 

 

a Delaware corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

HK New Plan STH Upper Tier II

 

 

 

 

Company, a Maryland real estate

 

 

 

 

 

 

 

 

 

 

 

investment trust, its sole stockholder

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

Centro NP LLC, a Maryland limited

 

 

 

 

 

 

 

 

 

 

liability company, its sole

 

 

 

 

 

 

 

 

 

 

stockholder

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

 

 

 

 

 

 

 

Name:

Steven Siegel

 

 

 

 

 

 

 

 

 

Its:

Executive Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HK NEW PLAN STH UPPER TIER II COMPANY,

 

 

 

 

 

 

 

a Maryland real estate investment trust

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

Centro NP LLC, a Maryland limited
liability company, its sole
stockholder

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

 

 

 

Name:

Steven Siegel

 

 

 

 

 

 

 

 

Its:

Executive Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CA NEW PLAN ASSET PARTNERSHIP IV, L.P.,

 

 

 

 

 

 

 

 

a Delaware limited partnership

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

CA New Plan Asset LLC, a Delaware limited

 

 

 

 

 

 

 

 

 

liability company, its general partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

Centro NP LLC, a Maryland limited liability

 

 

 

 

 

 

 

 

company, its sole member

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

 

 

 

 

 

 

 

 

 

Name:

Steven Siegel

 

 

 

 

 

 

 

 

 

 

Its:

Executive Vice President

 

 

 

 

 

 

[Signature Page for Centro NP Residual Holding LLC Contribution, Distribution
and Assumption Agreement]

   


--------------------------------------------------------------------------------


 

 

CA NEW PLAN ASSET LLC,

 

 

 

 

a Delaware limited liability company

 

 

 

 

 

 

 

 

 

By:

Centro NP LLC, a Maryland limited liability

 

 

 

company, its sole member

 

 

 

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

Name:

Steven Siegel

 

 

 

Its:

Executive Vice President

 

 

 

 

 

 



 

CA NEW PLAN VI,

 

 

 

 

a Maryland real estate investment trust

 

 

 

 

 

 

 

 

 

By:

Centro NP LLC, a Maryland limited liability

 

 

 

company, its sole shareholder

 

 

 

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

Name:

Steven Siegel

 

 

 

Its:

Executive Vice President

 

 

 

 

 

 



 

EXCEL REALTY TRUST-ST, LLC,

 

 

 

 

a Delaware limited liability company

 

 

 

 

 

 

 

 

 

By:

Centro NP LLC, a Maryland limited liability
company, its sole member

 

 

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

Name:

Steven Siegel

 

 

 

Its:

Executive Vice President

 

 

 

 

 

 

 

 

NEW PLAN FLORIDA HOLDINGS, LLC,

 

 

 

 

a Delaware limited liability company

 

 

 

 

 

 

 

 

 

By:

Centro NP LLC, a Maryland limited liability
company, its sole member

 

 

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

Name:

Steven Siegel

 

 

 

Its:

Executive Vice President

 

[Signature Page for Centro NP Residual Holding LLC Contribution, Distribution
and Assumption Agreement]

   


--------------------------------------------------------------------------------


 

HK NEW PLAN EXCHANGE PROPERTY OWNER I,
LLC,

 

 

 

a Delaware limited liability company

 

 

 

 

 

 

 

 

 

 

By:

HK New Plan Exchange Property Holdings I, LLC,

 

 

 

 

a Delaware limited liability company, its sole

 

 

 

 

member

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

HK New Plan STH Upper Tier II Company,

 

 

 

 

a Maryland real estate investment trust, its

 

 

 

 

sole member

 

 

 

 

 

 

 

 

 

 

 

 

By:

Centro NP LLC, a Maryland limited

 

 

 

 

liability company, its sole

 

 

 

 

stockholder

 

 

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

 

Name:

Steven Siegel

 

 

 

Its:

Executive Vice President

 

 

 

 

 

 

HK NEW PLAN EXCHANGE PROPERTY HOLDINGS

 

 

 

I, LLC,

 

 

 

 

a Delaware limited liability company

 

 

 

 

 

 

 

 

 

 

By:

HK New Plan STH Upper Tier II Company,

 

 

 

 

a Maryland real estate investment trust, its

 

 

 

 

sole member

 

 

 

 

 

 

 

 

 

 

 

By:

Centro NP LLC, a Maryland limited

 

 

 

 

 

liability company, its sole

 

 

 

 

 

stockholder

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

 

Name:

Steven Siegel

 

 

 

Its:

Executive Vice President

 

[Signature Page for Centro NP Residual Holding LLC Contribution, Distribution
and Assumption Agreement]

 

   


--------------------------------------------------------------------------------


 

NEW PLAN ACQUISITION COMPANY, LLC,

 

 

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

Centro NP LLC, a Maryland limited liability
company, its sole member

 

 

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

 

Name:

Steven Siegel

 

 

 

Its:

Executive Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

CENTRO NP LLC,

 

 

 

 

a Maryland limited liability company

 

 

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

 

Name:

Steven Siegel

 

 

 

Its:

Executive Vice President

 

 

 

 

 

 

SUPER LLC,

 

 

 

 

a Maryland limited liability company

 

 

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

 

Name:

Steven Siegel

 

 

 

Its:

Executive Vice President

 

 

 

 

 

 

CENTRO NP RESIDUAL HOLDING LLC,

 

 

a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

 

Name:

Steven Siegel

 

 

 

Its:

Executive Vice President

[Signature Page for Centro NP Residual Holding LLC Contribution, Distribution
and Assumption Agreement]

   


--------------------------------------------------------------------------------


Schedule 1

Contributed Interests

Name of Contributor

 

Name of Entity

 

Entity Type

 

Percentage

New Plan of Elk Grove, LLC

 

Centro NP Holdings 1 SPE, LLC

 

limited liability company

 

12.69%

New Plan of Michigan, LLC

 

Centro NP Holdings 1 SPE, LLC

 

limited liability company

 

5.03%

Excel Realty Trust — NC

 

Centro NP Holdings 1 SPE, LLC

 

limited liability company

 

13.36%

HK New Plan Exchange Property Owner II, LP

 

Centro NP Holdings 1 SPE, LLC

 

limited liability company

 

7.33%

CA New Plan Asset Partnership IV, LP

 

Centro NP Holdings 1 SPE, LLC

 

limited liability company

 

23.48%

Excel Realty Trust — ST, LLC

 

Centro NP East Lake Pavilions, LLC

 

limited liability company

 

100%

New Plan Florida Holdings, LLC

 

Centro NP Miami Gardens, LLC

 

limited liability company

 

100%

HK New Plan Exchange Property Owner I, LLC

 

Centro NP Tarpon Mall, LLC

 

limited liability company

 

100%

 

 

Centro NP Mableton Walk, LLC

 

limited liability company

 

100%

 

 

Centro NP Paradise Pavilion, LLC

 

limited liability company

 

100%

New Plan Acquisition Company, LLC

 

Centro NP Stockbridge Village, LLC

 

limited liability company

 

100%

 

 


--------------------------------------------------------------------------------